Exhibit 10.1

FOURTEENTH AMENDMENT

TO CREDIT AGREEMENT

THIS FOURTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of December     , 2010, by and among Dialogic Corporation, a British Columbia
corporation (“Borrower”), Dialogic Inc., a Delaware corporation formerly known
as Veraz Networks, Inc. (“Parent”), Wells Fargo Foothill Canada ULC, an
unlimited corporation existing under the laws of Alberta, as administrative
agent for the Lenders (“Administrative Agent”), and the financial institutions
named as lenders on the signature pages hereto (the “Lenders”).

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, Borrower, Parent, Administrative Agent and Required Lenders have agreed
to amend the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments. Subject to the satisfaction of the conditions set forth in
Section 3 below and in reliance on the representations and warranties set forth
in Section 4 below, the Credit Agreement is hereby amended as follows:

(a) Section 5.23 of the Credit Agreement is hereby amended and restated as
follows:

5.23 Minimum Cash Balance.

At all times between the Thirteenth Amendment Closing Date through December 31,
2011, either Borrower, Parent or Dialogic US shall maintain a cash balance of at
least $3,000,000 in a Controlled Account (as defined in the Security Agreement
delivered by Borrower and Guarantors to Agent) located in either the United
States or Canada.

3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of the following conditions (each in form and
substance satisfactory to Administrative Agent):

(a) each party hereto shall have executed and delivered this Amendment to
Administrative Agent;

(b) Administrative Agent shall have received fully executed copies of the
Consent and Reaffirmation attached hereto; and



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall have occurred and be continuing.

4. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and the Lenders:

(a) all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if made on and as of such date, except to the extent
such representations and warranties expressly refer to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (unless otherwise qualified by materiality, Material Adverse Changes or
a dollar threshold, in which case they shall be true in all respects) on and as
of such earlier date or (ii) to the extent that any Schedule relating to any
such representation and warranty was not required to be updated pursuant to the
terms of the Credit Agreement (it being understood that the Agent has not
requested any such update);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms.

5. Reservation of Rights. Each of the parties hereto acknowledges and agrees
that nothing contained in this Amendment shall be deemed to constitute or shall
be construed as (i) a waiver of any Event of Default that may exist, (ii) a
waiver or release of any of Administrative Agent’s or Lenders’ rights or
remedies against Borrower or any other party to the Credit Agreement, the other
Loan Documents or pursuant to applicable law or (iii) a course of dealing
obligating Administrative Agent or any Lender to provide any accommodations,
financial or otherwise, to Borrower at any time. Administrative Agent and
Lenders hereby expressly reserve and preserve all of their rights and remedies
under the Credit Agreement, the other Loan Documents and applicable law.

6. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Subsidiary
of Parent, on behalf of itself, its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent, Lenders, Wells Fargo, Wells
Fargo Capital Finance, LLC and Wells Fargo Capital Finance, Inc. and their
successors and assigns, and their present and former shareholders, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their affiliates, subsidiaries and divisions engaged in the provision of
financial services to Borrower and any of its subsidiaries (Administrative
Agent, each Lender, Wells Fargo, Wells Fargo Capital Finance, LLC and Wells
Fargo Capital Finance, Inc. and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims,

 

-2-



--------------------------------------------------------------------------------

defenses, rights of set-off, demands and liabilities whatsoever (individually, a
“Claim” and collectively, “Claims”) of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which Parent or such
Subsidiary or any of their successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which has arisen at any time on or prior to the date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

(b) Each of Parent and each Subsidiary of Parent understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

(c) Each of Parent and each Subsidiary of Parent agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

7. Miscellaneous.

(a) Expenses. Each of Parent and each Subsidiary of Parent agrees to pay on
demand all costs and expenses of Administrative Agent (including the reasonable
fees and expenses of outside counsel for Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the laws of the province of Ontario, Canada.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

DIALOGIC CORPORATION, a British Columbia corporation

By

 

 

Name:

Title:

DIALOGIC, INC., a Delaware corporation formerly known as Veraz Networks, Inc.

By

 

 

Name:

Title:

WELLS FARGO FOOTHILL CANADA ULC, as Administrative Agent and as a Lender

By

 

 

Title

 

 

Signature Page to Fourteenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Dialogic (US) Inc., formerly known as Dialogic Inc. (“Dialogic US”), Cantata
Technology, Inc. (“Cantata”) and Dialogic Distribution Limited (“Dialogic
Ireland”; Dialogic US, Cantata and Dialogic Ireland are each, individually, a
“Guarantor” and, collectively, the “Guarantors”) each hereby (i) acknowledges
receipt of a copy of the foregoing Fourteenth Amendment to Credit Agreement (the
“Amendment”; capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in that certain Credit Agreement dated as of
March 5, 2008 (as amended through the date hereof) by and among Dialogic Inc.,
formerly known as Veraz Networks, Inc., Dialogic Corporation, Wells Fargo
Foothill Canada ULC, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), and the lenders from time to time party thereto (the
“Lenders”)), (ii) consents to Borrower’s execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment (including without
limitation, Sections 6 and 7(a) thereof); (iv) affirms that nothing contained in
the Amendment shall modify in any respect whatsoever any Loan Document to which
it is a party except as expressly set forth therein; and (v) reaffirms its
obligations under each of the other Loan Documents to which it is a party
(collectively, the “Reaffirmed Loan Documents”). Although each Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that neither Administrative Agent nor the
Lenders have any obligation to inform any Guarantor of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

DIALOGIC (US) INC., a Delaware corporation formerly known as Dialogic Inc.

By:

 

 

Name:

 

 

Title:

 

 

CANTATA TECHNOLOGY, INC.,

a Massachusetts corporation

By:

 

 

Name:

 

 

Title:

 

 

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

By:

 

 

Name:

 

 

Title:

 

 

SIGNED SEALED AND DELIVERED AS A DEED

By  

 

the attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

in the presence of:

Witness:

 

 

Print Name:

 

 

Print Address:

 

 

Consent and Reaffirmation to Fourteenth Amendment to Credit Agreement